Citation Nr: 0906740	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-06 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to service connection for a claimed left knee 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1984 to 
August 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

In an April 2005 rating action, the RO denied service 
connection for a left ankle and left knee condition and an 
increased rating for the service connected residuals of 
stress fracture of the mid-shaft left tibia.  

In February 2006, the RO granted service connection for a 
left ankle disability and issued a Statement of the Case 
(SOC) regarding service connection for a left knee disorder 
and an increased rating for the service connected left leg 
fracture residuals.  

In the VA Form 9, Appeal to Board of Veterans Appeals, 
received later that month, the Veteran specifically appealed 
only the claim for service connection for a left knee 
disorder.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran asserts that he has a left knee disability 
secondary to his service connected left leg disability.  

The Veteran underwent VA examination in February 2005.  A VA 
examiner indicated that there was no evidence of a chronic 
disability of the left knee.  There was a VA X-ray report 
which indicated that the left knee was normal.  

The record also includes that records showing medical care 
for gouty arthritis mainly for the ankles and feet, however, 
his complaints included his knees.  An October 2000 private 
X-ray report noted degenerative changes of both knees.  

The VA examiner did not meaningfully address this evidence.  
An additional examination is required to resolve these 
apparent consistencies.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to obtain copies of any records of 
treatment for the claimed left knee 
condition.  The Veteran's assistance in 
identifying and obtaining the records 
should be requested as needed. If there 
is an attempt to obtain records that is 
unsuccessful, documentation should be 
placed in the claims file showing the 
steps taken and reflecting the negative 
result.  

2.  After the receipt of the requested 
records, but whether records are obtained 
or not, the RO should make arrangements 
for the Veteran to be afforded another VA 
examination in order to determine the 
nature and extent of the claimed left 
knee disorder.  All indicated findings 
should be reported as to the left knee.  
To the extent possible any inconsistency 
in medical findings should be addressed.  

The examiner should opine as to whether 
the veteran has separately ratable left 
knee disability that was caused or 
aggravated by the service connected left 
leg fracture residuals.  If this cannot 
be medically determined without resorting 
to mere conjecture, this should be stated 
in the report.  The rationale for any 
opinion expressed should be included in 
the report.  

3.  After all indicated development has 
been completed, the RO should 
readjudicate the claim in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, then the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


